Title: From John Adams to John Adams, 25 October 1822
From: Adams, John
To: Adams, John



Sir
Quincy October 25th 1822

In the reign of Charles 1st of England, Henry Adams came to America from Devonshire and settled at Mount Wollaston with eight sons, one of whom returned to England. Four removed to Medfield, Medway, Bellingham and the neighbouring towns—two to Chelmsford Thomas and Samuel by name; Joseph only, my great grandfather, and the great grandfather of Samuel Adams of Boston, remained in this place which was incorporated into the Town of Braintree in the year 1639, of which town Joseph was an original proprietor. From one of the two brothers who removed to Chelmsford you are undoubtedly descended. The Revnd Mr. Allen, the Minister of Chelmsford has within a few years written and printed an history of that town, in which you will find the records of the grant of land made by that town to Samuel and Thomas Adams, on the condition that they would build a grist mill and a saw mill on a certain stream of water;  which mills were accordingly built and have descended in the name and family to this year—but I am now told that the mills at least and stream are now sold to the Society for erecting a cotten manufactory in that place for 14000 dollars.  As you appear to be in the full vigor of life, I should advise you to take a trip on Middlesex Canal to visit Chelmsford the seat of your ancestors and give my compliments to William Adams and pray him to shew you what remains of memorials of his family.
From Sir your obliged friend / and humble servant, 
John Adams